DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, directed to claims 1-8 and 12-17, in the reply filed on 05 March 2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 12-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugita (US Pat. App. Pub. No. 2018/0114644).
With respect to claim 1, Sugita discloses a ceramic electronic component (see abstract and FIG. 2, element 10) comprising: a ceramic body (see FIG. 2, element 12, paragraph [0024]) including a first end surface, a second end surface facing the first end surface in a length direction, a first side surface, a second side surface facing the first side surface in a width direction perpendicular or substantially perpendicular to the length direction, a first principal surface, and a second principal surface facing the first principal surface in a thickness direction perpendicular or substantially perpendicular to the length 
With respect to claim 2, Sugita discloses that each of the outer electrodes further includes a metal- containing layer provided on a portion of at least one surface among the first principal surface, the second principal surface, the first side surface, and the second side surface of the ceramic body; and each of the plating layers is provided on at least a corresponding one of the underlying electrode layers and a corresponding one of the metal-containing layers.  See FIGS. 2 and 3, showing elements 28a and 28b being disposed on each of surfaces 12a, 12b, 12c, and 12d, which contain metal particles (see paragraph [0038]), and further, showing plating layers 30a and 30b as being disposed on both the underlying layer and the metal-containing layers.
With respect to claim 3, Sugita discloses that the metal-containing layers include at least one selected from the group consisting of Pd, Ti, Cu, Ni, Ni-Cr, and Ni-Cu.  See paragraph [0047].
With respect to 4, Sugita discloses that each of the plating layers covers a corresponding one of the underlying electrode layers and a portion of at least one surface among the first principal surface, the second principal surface, the first side surface, and the second side surface of the ceramic body.  See 
With respect to claim 8, Sugita discloses that the ceramic electronic component is a multilayer ceramic capacitor.  See abstract and FIG. 2.
With respect to claim 12, Sugita discloses that the outer electrodes include a first outer electrode provided on at least a portion of the first end surface of the ceramic body, and a second outer electrode provided on at least a portion of the second end surface of the ceramic body.  See FIG. 2, wherein elements 24a/24b are disposed on end surfaces of the ceramic body.
With respect to claim 13, Sugita discloses that the ceramic body includes a plurality of dielectric layers, a plurality of first inner electrodes, and a plurality of second inner electrodes; the plurality of first inner electrodes are electrically connected to the first outer electrode; and the plurality of second inner electrodes are electrically connected to the second outer electrode.  See FIG. 2, elements14 and 16a/16b, wherein elements 16a and 16b respectively connect to outer electrodes 24a and 24b (see paragraphs [0034] and [0035]).
With respect to claim 14, Sugita discloses that the first inner electrodes and the second inner electrodes function as and define a capacitor.  See paragraph [0023].
With respect to claim 15, Sugita discloses that each of the underlying electrode layers includes Cu and glass.  See paragraph [0040].
With respect to claim 17, Sugita discloses that none of the underlying electrode layers is provided on the first principal surface, the second principal surface, the first side surface, or the second side surface of the ceramic body.  See FIG. 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sugita (US Pat. App. Pub. No. 2018/0114644) in view of Kim et al. (US Pat. App. Pub. No. 2015/0083475).
With respect to claim 6, Sugita fails to teach that each of the underlying electrode layers extends from the corresponding one of the first end surface and the second end surface of the ceramic body to 
Kim, on the other hand, teaches each of the underlying electrode layers extends from the corresponding one of the first end surface and the second end surface of the ceramic body to at least one among the first principal surface, the second principal surface, the first side surface, and the second side surface of the ceramic body (see FIG. 2, element 31a); each of the plating layers covers at least a corresponding one of the underlying electrode layers (see FIG. 2, element 31b); and a ratio of an extension length of the underlying electrode layers in the length direction to an extension length of the plating layers in the length direction is about 0.5 or less with respect to the first end surface or the second end surface of the ceramic body (see FIG. 2, wherein one of ordinary skill in the art would recognize that the plating layer 31b extends far beyond the length of base layer 31a; see also, paragraph [0070], noting that the length of the plating layer 31b is 25% or more of the length of the ceramic body).  Such an arrangement results in reduced defect occurrence when connecting/mounting the capacitor.  See paragraph [0070].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Sugita, as taught by Kim, in order to reduce defects when connecting/mounting the capacitor.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sugita (US Pat. App. Pub. No. 2018/0114644) in view of Yamamoto et al. (US 8,508,912)
With respect to claim 7, Sugita fails to explicitly teach that each of the plating layers includes a Ni plating layer, a Sn plating layer provided on the Ni plating layer, and an auxiliary plating layer provided under the Ni plating layer.
Yamamoto, on the other hand, teaches that each of the plating layers includes a Ni plating layer, a Sn plating layer provided on the Ni plating layer, and an auxiliary plating layer provided under the Ni plating layer.  See col. 8, lines 27-42, wherein the auxiliary plating layer is formed of Cu. Such an arrangement results in improved bonding with the internal electrodes as well as improved solderability.  See col. 8, lines 27-42.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Sugita, as taught by Yamamoto, in order to have improved bonding with the internal electrodes as well as improved solderability.
Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 5, the prior art fails to teach or fairly suggest that portions of at least one surface among the first principal surface, the second principal surface, the first side surface, and the second side surface of the ceramic body are semiconducting regions; and each of the plating layers covers a corresponding one of the underlying electrode layers and a corresponding one of the semiconducting regions, when taken in conjunction with the limitations of claim 1.
With respect to claim 16, the prior art fails to teach that a size of metal particles included in the underlying electrode layers is larger than a size of metal particles included in the metal-containing layers, when taken in conjunction with the limitations of claim 1.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DION FERGUSON/Primary Examiner, Art Unit 2848